DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were previously objected to as failing to comply with 37 CFR 1.84(p)(5) for minor informalities.  Applicant’s corrected drawings have obviated these objections.  

Claim Objections
Claims 1-12 & 14-15 were previously objected to for minor informalities.  Applicant’s claim amendments have obviated these objections.
Claim 7 is objected to because of the following informalities:  
Claim 7, line 2 should read “provided in the corresponding air inlet to divide the corresponding air inlet into a plurality”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has introduced new Claim 22, which recites the limitation “at least one air inlet with an orientation perpendicular to a lengthwise direction thereof and an air outlet”; this limitation constitutes new matter that is not supported by the originally filed specification.  In particular, the specification makes no mention of a perpendicular arrangement for the inlet, and such a specific angular arrangement cannot be positively or definitively discerned from the figures alone.  As such, Claim 22 constitutes new matter.  For examination purposes, the Examiner has interpreted this limitation as requiring the at least one air inlet to be oriented at an angle relative to a lengthwise direction of the part.
Claims 1-12 & 14-15 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided some of the required corrections, but issues remain.  Additionally, Applicant’s amendments have introduced additional 112(b) issues.
Claims 1-2, 4-8, 14-15, & 21 are now rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 recites “the airflow channel”; this limitation renders the claim indefinite, as it is not made clear which of the previously recited airflow channels is actually being referred to by this language.  In particular, Claim 1 makes clear that two distinct airflow channels exist.  Additionally, as currently recited, it is not made clear if the recited “fan” must supply airflow to both of the recited airflow channels or only one particular airflow channel of the two recited airflow channels.
Claim 1, line 10 recites “the two air inlets are arranged at the inner side wall and the outer side wall respectively”; this limitation renders the claim indefinite, as it is not made clear which of the previously recited “two air inlets” is actually being referred to by this language.  In this instance, Claim 1 clearly recites two distinct sets of “two air inlets”.
Claim 2, line 5 recites “an arc end wall”; this limitation renders the claim indefinite, as it is not made clear how the term “arc” is further defining “end wall”.  This phrase does not appear within Applicant’s specification, and thus, no clarity can be gleaned.
Claim 4, line 2 recites “the fan”; this limitation renders the claim indefinite, as it is not made clear which of the previously recited “fans” is actually being referred to by this language.
Claim 6 recites the limitation "the periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, the “periphery” claimed in Claim 5 is recited merely as an optional structure associated with an optional “gap”.  In other words, Claim 5 never positively requires the presence of the “periphery”, leading to the antecedent basis issue within Claim 6.
	Claim 8, line 5 recites “the airflow channel”; this limitation renders the claim indefinite, as it is not made clear which of the previously recited airflow channels is actually being referred to by this language.  Additionally, as currently recited, it is not made clear whether or not the recited “fan” must supply airflow to both of the recited airflow channels.
Claim 8, line 10 recites “the air inlet is arranged at the inner side wall and/or the outer side wall”; this limitation renders the claim indefinite, as it is not made clear which of the “air inlet” is actually being referred to by this language.  In this instance, Claim 8 clearly recites two distinct air inlets. Furthermore, it is not clear how a single air inlet could be arranged on both the inner side wall and the outer side wall, as currently recited.  Such an arrangement does not appear to be physically possible. 
Claim 8, line 11 recites “the inner side wall or the outer side wall”; this limitation renders the claim indefinite, as it is not made clear which of the previously recited “inner side wall” and “outer side wall” is actually being referred to by this language.  In this instance, Claim 8 clearly recites two distinct “inner side walls” and two distinct “outer side walls”.
Claim 8, line 12 recites “the fan”; this limitation renders the claim indefinite, as it is not made clear which of the previously recited fans is actually being referred to by this language. In this instance, Claim 8 clearly recites two distinct “fans”.
Claim 8, line 12 recites “the air inlet”; this limitation renders the claim indefinite, as it is not made clear which of the previously recited air inlets is actually being referred to by this language. In this instance, Claim 8 clearly recites two distinct “air inlets”.
Claim 22, line 5 recites “the airflow channel”; this limitation renders the claim indefinite, as it is not made clear which of the previously recited airflow channels is actually being referred to by this language. In this instance, Claim 22 clearly recites two distinct “airflow channels”.
Claim 23 recites the limitation "the periphery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, the “periphery” claimed in Claim 22 is recited merely as an optional structure associated with an optional “gap”.  In other words, Claim 22 never positively requires the presence of the “periphery”, leading to the antecedent basis issue within Claim 23.
	Appropriate corrections are required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8, 10-12, 14-15, & 21-23 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 10, 12, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20190041795 to Song (attached to previous office action) in view of CN 105626555 to Zhao (attached to previous office action) as evidenced by JP 2019105266 to Tadano (attached herein).

    PNG
    media_image1.png
    888
    691
    media_image1.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figures 1-2 shown immediately above, Song discloses:

(1)	A portable blowing device (Fig. 1) configured for being worn around a neck of a human body (“neckband wearable fan”; para. 1), comprising: two parts (200; Fig. 1) each defining an airflow channel therein (the internal space therein, as seen in Fig. 2); a fan (220) received in each of the parts (Fig. 2) and configured for generating an airflow to flow through the airflow channel (paras. 25-26, 28-29), wherein each of the parts comprises an inner side wall close to the neck when the device is worn around the neck and an outer side wall connected to the inner side wall (both sides annotated by the Examiner in Fig. 1 above); each of the parts comprises an air inlet (250) and an air outlet (240) which are in communication with the airflow channel respectively (Fig. 2; paras. 25-26, 28-29); and the air inlet is arranged at the outer side wall (as shown in Fig. 1, the inlet 250 is disposed in the outer side wall); each of the parts comprises……an air outlet (240) which are in communication with the airflow channel respectively

(12)	A portable blowing device (Fig. 1) comprising: a part (200) defining an airflow channel therein (Fig. 2); and a fan (220) received in the part (Fig. 2) and configured for generating an airflow to flow through the airflow channel (paras. 25-26, 28-29), wherein the part comprises an air inlet (250) and an air outlet (240) which are in communication with the airflow channel respectively (Figs. 1-2; paras. 25-26, 28-29); and the fan comprises a hub and a blade unit around the hub (both the hub and blade unit are shown in Fig. 2)

Although Song discloses much of Applicant’s recited invention, he does not disclose 1) each of the parts comprises two air inlets arranged at the inner side wall and the outer side wall respectively (as recited in Claim 1), or 2) and a driving device is installed in the hub for driving the hub and the blade unit to rotate, and wherein the blade unit comprises a plurality of blades, wherein in an axial direction of the fan, ends of the blades are flushed with an end surface of the hub or the ends of the blades extend beyond the end surface of the hub (as recited in Claim 12).

    PNG
    media_image2.png
    918
    750
    media_image2.png
    Greyscale

However, Zhao remedies these deficiencies.  In particular, Zhao discloses another centrifugal blower assembly (Figs. 1-2 & 9-11) in which the assembly includes a casing part 400 having air inlets (401) defined in each of the inner side wall and the outer side wall thereof (as shown in Fig. 10), wherein the blower fan (1) comprises a pair of air intake sides opposite to each other (i.e. left and right ends, as seen in Fig. 10), and the pair of air intake sides faces the air inlets respectively (apparent in Fig. 10).
Regarding Claim 1, Zhao discloses that with such a double-suction centrifugal fan arrangement (i.e. dual intakes), both sides of the impeller 1 intake air, which greatly improves the wind quantity of the centrifugal fan, while at the same time, avoiding generation of unbalanced movement phenomenon that can generate eccentric rotation during operating, so as not to generate high noise or overheating of the motor (para. 33).  Tadano is provided herein as an evidentiary reference showing that it is known in the art of neck-mounted cooling fans to have air inlets (1) positioned on the inner side wall along with the air outlets (2) (Figs. 1-3).  Therefore, to one of ordinary skill desiring a centrifugal fan with improved airflow and reduced noise, it would have been obvious to utilize the techniques disclosed in Zhao in combination with those seen in Song in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified each of Song’s parts (200) to have dual, opposing air intakes (250) (as taught in Zhao) in order to obtain predictable results; those results being increased air flow and reduced airflow noise (as taught in Zhao).
Regarding Claim 12, Song discloses a drive motor, but does not detail its particular arrangement.  However, Zhao discloses another fan (1) having a hub (labeled above) and blade unit (2, 31), and further discloses the use of a driving device (2; Fig. 10) installed in the hub of the fan (1) for driving the hub and the blade unit to rotate (Figs. 10-11), wherein the blade unit (2, 31) comprises a plurality of blades (31), wherein in an axial direction of the fan, ends of the blades are flushed with an end surface of the hub or the ends of the blades extend beyond the end surface of the hub (flushed blade tips are apparent in Fig. 1 of Zhao).  Zhao makes clear that his motor/fan arrangement provides the least resistance when the air is blown, the noise is not high, and the air supply efficiency is high (para. 34).  Therefore, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Song’s motor/blade arrangement with the motor/blade arrangement of Zhao in order to obtain predictable results; those results being a centrifugal fan having both a compact drive arrangement and low airflow resistance/noise.

	In regards to Claim 2, each of Song’s parts (200) further comprises a top wall and a bottom wall (annotated by the Examiner in Fig. 1 above), and the inner side wall and the outer side wall are connected between the top wall and the bottom wall respectively (apparent from Figs. 1-2 above), and wherein each of Song’s parts (200) further comprises an arc end wall (the arc-shaped end wall, labeled by the Examiner in Fig. 2 above) connected to the inner side wall, the outer side wall, the top wall and the bottom wall to cooperatively form a shell around blades of the fan (apparent in Figs. 1-2), a passage being formed between the shell and the blades and being communicated with the airflow channel (apparent in Figs. 1-2).
In regards to Claim 4, Song as modified by Zhao discloses that the fan comprises a pair of air intake sides opposite to each other and which face the opposing air inlets, respectively.
In regards to Claim 10, the blade unit (2, 31; from Zhao) further comprises an annular connecting plate (2) around the inside of the hub (seen in Figs. 1-2), a first blade group (3) and a second blade group (3) respectively arranged at opposite sides of the annular connecting plate (Fig. 1), a periphery of the connecting plate being flushed with that of the blades (this is apparent in Fig. 1).
In regards to Claim 15, Song’s portable blowing device further comprises a connecting section (100; Fig. 1), the two parts (200) each comprises a connecting end connected to an end of the connecting section (as shown in Fig. 1), and a cap (400) is secured (indirectly) to the connecting end of the part (via the body 210; apparent in Figs. 1-2) or the end of the connecting section.

Claim(s) 5 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song-Zhao as applied to claim 4 above, and further in view of US 2017/0370596 to Lee.
In regards to Claim 5, Song as modified by Zhao discloses the portable blowing device according to Claim 4, but does not disclose a cover over one of the air inlets, as now claimed.
However, Lee (discussed in the previous office action) discloses another neck-mounted cooling fan having an inlet H1 and outlets H2, wherein a protective cover (“mesh”; para. 52) is attached on an outer surface of the inner side wall or the outer side wall to cover a corresponding one of the air inlets (Fig. 1), and a gap communicating the corresponding air inlet with outside air is formed between a periphery of the protective cover and the outer surface of the inner side wall or the outer side wall or the protective cover defines a plurality of ventilation holes communicating the corresponding air inlet with outside air (Lee’s “mesh” clearly forms ventilation holes, as claimed).  Lee makes clear that placing a mesh cover over the air inlet prevents an inflow of outside foreign substances in to the fan, thereby improving reliability.  Therefore, to one of ordinary skill desiring a more reliable cooling fan, it would have been obvious to utilize the techniques disclosed in Lee in combination with those seen in Song-Zhao in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the opposing air inlets of Song-Zhao with corresponding mesh covers, as taught in Lee, in order to obtain predictable results; those results being a cooling fan that prevents foreign substances from entering into and damaging the fan.
In regards to Claim 14, Song-Zhao discloses the portable blowing device according to claim 4, but does not further disclose a partition plate within one of the parts, as now claimed.
However, Lee specifically discloses a partition plate (32) is arranged within an interior space of one of the parts to form the airflow channel (i.e. the airflow space to the right of partition 32; Fig. 3) and a cavity (i.e. space to the left of partition 32; Fig. 3), the airflow channel extending along a lengthwise direction of the one of the parts such that a cross section area of the airflow channel reduces gradually in a direction from an end of the airflow channel close to the fan to the other end of the airflow channel away from the fan (Fig. 3; paras. 14, 55).  Lee makes clear that providing a partition plate that gradually decreases the cross-sectional area of the airflow passage increases airflow velocity (para. 14), thereby creating a greater cooling effect.  Therefore, to one of ordinary skill desiring a cooling fan with improved cooling effects, it would have been obvious to utilize the techniques disclosed in Lee in combination with those seen in Song-Zhao in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Song’s airflow channel portion 230 to with the partition plate 32 of Lee in order to obtain predictable results; those results being a cooling fan with higher airflow velocity, and thus, greater cooling effects for the user.

Claim(s) 8 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20190041795 to Song (attached to previous office action) in view of KR 10-1446609 to Shin (attached herein with machine translation).
In regards to Claim 8, and with particular reference to Figures 1-2 shown previously above, Song discloses:

(8)	A portable blowing device (Fig. 1) configured for being worn around a neck of a human body (“neckband wearable fan”; para. 1), comprising: two parts (200) each defining an airflow channel therein (Fig. 2); and a fan (220) received in each of the parts and configured for generating an airflow to flow through the airflow channel (paras. 25-26, 28-29); wherein each of the parts comprises an inner side wall close to the neck when the device is worn around the neck and an outer side wall connected to the inner side wall (both sides annotated by the Examiner in Fig. 1 above); each of the parts comprises an air inlet (250) and an air outlet (240) which are in communication with the airflow channel respectively (paras. 25-26, 28-29); and the air inlet is arranged at the inner side wall and/or the outer side wall (see the 112(b) rejection above; inlet 250 is clearly arranged at the outer side wall)

Although Song discloses much of Applicant’s recited invention, he does not disclose that the inner side wall or the outer side wall comprises a mounting section for mounting the fan thereon, the air inlet is arranged around the mounting section in a circumferential direction of the mounting section, as now claimed.

    PNG
    media_image3.png
    593
    672
    media_image3.png
    Greyscale

However, Shin discloses another neck-mounted cooling fan (1) having opposing left and right air channel parts 200 with a fan 100 is mounted in a part 110 to produce airflow within the airflow channels 200 to move air from air inlet 130 to air outlets 210.  Shin further discloses that an outer side wall of part 110 comprises a mounting section (labeled by the Examiner in Fig. 2 immediately above) for mounting the fan thereon, the air inlet is arranged around the mounting section in a circumferential direction of the mounting section (apparent in Figs. 2-3).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified the inner and outer side walls of Song’s blower casing parts (200) to have the mounting section/inlet arrangement taught in Shin in order to obtain predictable results; those results being a compact fan mount that ensures a small, portable fan assembly.

In regards to Claim 21, Song discloses that his fan 220 comprises a hub and a blade unit surrounding the hub (both apparent in Fig. 2).  However, although Song discloses a drive motor for the fan, he does not disclose that it is installed in the hub for driving the hub to rotate and further comprises an end installed to one of the inner side wall and the outer side wall and an opposite end extending toward the other of the inner side wall and the outer side wall.
However, Shin discloses the features missing from Song, including a fan (122) comprising a hub and a blade unit surrounding the hub (both apparent in Figs. 2 & 4), wherein a driving device (121) is installed in the hub for driving the hub to rotate (Fig. 2; para. 38), and further comprises an end installed to one of the inner side wall and the outer side wall and an opposite end extending toward the other of the inner side wall and the outer side wall (apparent in Fig. 2).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have providing Song’s drive motor within his fan hub (as taught in Shin) in order to obtain predictable results; those results being a centrifugal fan having a compact drive arrangement.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (applied above) in view of Lee (applied above).
In regards to Claim 22, and with particular reference to Figures 1-2 shown previously above, 
Song discloses:

(22)	A portable blowing device (Fig. 1) configured for being worn around a neck of a human body (“neckband wearable fan”; para. 1), comprising: two parts (200) each defining an airflow channel therein (Fig. 2); and a fan (220) received in each of the parts (Fig. 2) and configured for generating an airflow to flow through the airflow channel (paras. 25-26, 28-29); wherein each of the parts comprises at least one air inlet (250) with an orientation perpendicular to a lengthwise direction thereof (see the 112(b) rejection above; in this case, the central axis of inlet 250 is clearly oriented at an angle to a lengthwise direction of part 200; see Fig. 1) and an air outlet (240), the at least one air inlet and the air outlet being in communication with the airflow channel respectively (Figs. 1-2; paras. 25-26, 28-29)

Song discloses the portable blowing device according to Claim 22, but does not further disclose a cover over the air inlet, as now claimed.
However, Lee (discussed above and in the previous office action) discloses another neck-mounted cooling fan having an inlet H1 and outlets H2, wherein a protective cover (“mesh”; para. 52) is attached on an outer surface of part C to cover the air inlet H 1 (Fig. 1), and a gap communicating the corresponding air inlet with outside air is formed between a periphery of the protective cover and the outer surface of the inner side wall or the outer side wall or the protective cover defines a plurality of ventilation holes communicating the air inlet with outside air (Lee’s “mesh” clearly forms ventilation holes, as claimed).  Lee makes clear that placing a mesh cover over the air inlet prevents an inflow of outside foreign substances in to the fan, thereby improving reliability.  Therefore, to one of ordinary skill desiring a more reliable cooling fan, it would have been obvious to utilize the techniques disclosed in Lee in combination with those seen in Song in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Song’s air inlet with a mesh cover, as taught in Lee, in order to obtain predictable results; those results being a cooling fan that prevents foreign substances from entering into and damaging the fan.

Allowable Subject Matter
Claims 6-7, 11, & 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is further noted that all 112(b) rejections for these claims must be overcome prior to allowance of any claim(s).


Conclusion
Applicant's amendments filed November 10th, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC